DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species V, Figs. 8-9, in the reply filed on September 14, 2021 is acknowledged.  The traversal is on the ground(s) that:
First, Fig. 7 is a comparative embodiment, and not an embodiment of the invention.  The figure is not labeled “Comparative Embodiment” and was therefore included in the restriction.  The figure should be labeled.  Applicants may consider this species to be removed.  
Second, the method figures are not believed to be a separate species.  Figures 5-6 and 13 illustrates a patentable distinct species.  Examiner agrees, there are no method claims for a method and device restriction and therefore the point is moot.

The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because figure 7 is not labeled “Comparative Embodiment.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,987,009 to Chen et al. (hereinafter “Chen”) in view of US Patent Application Publication No. 2016/0027764 to Kim et al. (hereinafter “Kim”).
Regarding claim 1, Chen illustrates in at least figures 1, 3-1 and 3-2 with the related text:
A semiconductor package comprising:
a package substrate 111 having a bottom surface and a top surface;
an interposer substrate 105, 301 disposed on the top surface of the package substrate, the interposer substrate having a bottom surface facing the package substrate and a top surface opposite the bottom surface;
a plurality of interposer terminals 109 disposed on the bottom surface of the interposer substrate and electrically connected to the package substrate;
a first semiconductor chip 101 (any die) disposed on the top surface of the interposer substrate;

a first plurality of signal bumps 103 (under any die) disposed on the top surface of the interposer substrate and electrically connected to wiring in the interposer substrate and one or more circuits in the first semiconductor chip;
a second plurality of signal bumps 103 (under other die) disposed on the top surface of the interposer substrate and electrically connected to wiring in the interposer substrate and to one or more circuits in the second semiconductor chip; and
a plurality of dummy pads 106, 106’, 303 (col. 2, lines 10-11), disposed outside of an area occupied by the first semiconductor chip from a top-down view and outside of an area occupied by the second semiconductor chip from a top-down view and disposed on the top surface of the interposer substrate (FIG. 3-2),
wherein the first plurality of signal bumps 103 (under any die), the second plurality of signal pads 103 (under other die), and the plurality of dummy bumps 106, 106’, 303 are all located at the same vertical height (top of 104) above the top surface of the package substrate 111,
wherein each bump of the first plurality of signal bumps 103 (under any die) and the second plurality of signal bumps 103 (under other die) is configured to transfer signals between the interposer substrate 105, 301 and a respective semiconductor chip 101, and

Chen does not specifically show signal pads and a plurality of package terminals disposed on the bottom surface of the package substrate.  Kim discloses in figure 1A signal pads 126 and a plurality of package terminals 118 disposed on the bottom surface of the package substrate 111.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Chen to pads and package terminals.  The rationale for doing this is the  use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 3, Chen illustrates in figure 1 outermost dummy pads 106 (col. 2, lines 10-11) of the plurality of dummy pads 106, 106’ are horizontally closer to a side surface of the interposer substrate 105 than outermost interposer terminals 109 of the interposer substrate, from a top-down view.  
Regarding claim 16, Chen discloses in figure 3-2 and col. 4, line 66, through col. 5, line 1, the dummy pads 106, 106’ are arranged in first and second directions respectively parallel to a first edge of the interposer substrate 301 and a second edge of the interposer substrate perpendicular to the first edge; and
adjacent dummy pads in each of the first direction and second direction are separated from each other by no more than 200 microns (tens of microns).



Regarding claim 22, Chen illustrates in figures 1, 3-1 and 3-2:
A semiconductor package comprising:
a package substrate111 having a bottom surface and a top surface;
an interposer substrate 105 disposed on the top surface of the package substrate, the interposer substrate having a bottom surface facing the package substrate and a top surface opposite the bottom surface;
a plurality of interposer terminals 109 disposed on the bottom surface of the interposer substrate and electrically connected to the package substrate;
a first semiconductor chip 101 (any die) disposed on the top surface of the interposer substrate;
a second semiconductor chip 101 (any other die) disposed on the top surface of the interposer substrate and disposed to be horizontally separated from the first semiconductor chip;
a first plurality of signal bumps 103 (under any die) disposed on the top surface of the interposer substrate and electrically connected to wiring in the interposer substrate and one or more circuits in the first semiconductor chip;
a second plurality of signal bumps 103 (under other die) disposed on the top surface of the interposer substrate and electrically connected to wiring in the interposer substrate and to one or more circuits in the second semiconductor chip; and
a plurality of dummy pads 106, 106’, 303 (col. 2, lines 10-11) disposed outside of an area occupied by the first semiconductor chip from a top-down view and outside of an area occupied by the second semiconductor chip from a top-down view and disposed on the top surface of the interposer substrate 111,

wherein a set of dummy pads of the plurality of dummy pads 106, 106’, 303 are outside of an area occupied by an outer boundary of outermost interposer terminals 109 of the interposer substrate, from a top-down view.
Chen does not specifically show signal pads and a plurality of package terminals disposed on the bottom surface of the package substrate.  Kim discloses in figure 1A signal pads 126 and a plurality of package terminals 118 disposed on the bottom surface of the package substrate 111.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Chen to pads and package terminals.  The rationale for doing this is the  use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 23, Chen illustrates in figure 1 each pad of the first plurality of signal bumps 103 (under any die) and the second plurality of signal bumps 103 (under other die) transfers signals (connected to die 101), and
each pad of the dummy pads 106, 106’ does not transfer signals.



Claims 1-2, 10-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0276307 to Lin in view of Chen and Kim.
Regarding claim 1, Lin illustrates in at least figures 16a and 16b with the related text:
A semiconductor package comprising:
a package substrate 352 having a bottom surface and a top surface;
a plurality of package terminals 348 disposed on the bottom surface of the package substrate;
an interposer substrate 216 disposed on the top surface of the package substrate, the interposer substrate having a bottom surface facing the package substrate and a top surface opposite the bottom surface;
a plurality of interposer terminals 310b disposed on the bottom surface of the interposer substrate and electrically connected to the package substrate;
a first semiconductor chip 190 disposed on the top surface of the interposer substrate;
a first plurality of signal pads 210b disposed on the top surface of the interposer substrate and electrically connected to wiring in the interposer substrate and one or more circuits in the first semiconductor chip; and
a plurality of dummy pads 210a disposed outside of an area occupied by the first semiconductor chip from a top-down view from a top-down view and disposed on the top surface of the interposer substrate 216,

wherein each pad of the first plurality of signal pads is configured to transfer signals between the interposer substrate and a respective semiconductor chip, and
wherein each pad of the dummy pads is not configured to transfer signals between the interposer substrate and any semiconductor chip disposed thereon.
Lin does not specifically show a second semiconductor chip disposed on the top surface of the interposer substrate and disposed to be horizontally separated from the first semiconductor chip; and a second plurality of signal pads disposed on the top surface of the interposer substrate and electrically connected to wiring in the interposer substrate and to one or more circuits in the second semiconductor chip.  
Chen discloses in figure 1 a first semiconductor chip 101 (any die) and a second semiconductor chip 101 (any other die) disposed on the top surface of the interposer substrate 105 and disposed to be horizontally separated from the first semiconductor chip; wherein a first plurality of signal bumps 103 (under any die) and a second plurality of signal bumps 103 (under other die) disposed on the top surface of the interposer substrate and electrically connected to wiring in the interposer substrate and to one or more circuits in the second semiconductor chip.  Kim discloses in figure 1A signal pads 126.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Lin to have a second chip and pads.  The rationale for doing this is the  use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 2, Lin illustrates in figures 16a and 16b a set of dummy pads 310a (therefore 210a) of the plurality of dummy pads surround an area occupied by an outer boundary of outermost interposer terminals 310b of the interposer substrate 216, from a top-down view.
Regarding claim 10, Lin illustrates in figure 16a the dummy pads 210a are electrically isolated from any wiring or circuits 210b, 214b in the interposer substrate 216.
Regarding claim 11, Lin illustrates in figure 16a the dummy pads 210a have a bottom surface facing the interposer substrate 216 and a top surface facing away from the interposer substrate, and 
the top surface of each dummy pad contacts an insulating material 152, 180 and does not contact an electrically conductive material.
Regarding claim 12, Lin illustrates in figure 16a the insulating material 180 is a molding material formed to encapsulate the semiconductor package.
Regarding claim 14, Lin illustrates in figure 16a the first plurality of signal pads 210b each have a first height from their bottom surface to their top surface,
the dummy pads 210a each have a second height from their bottom surface to their top surface, and
the first height is the same as the second height.

Regarding claim 17, Lin illustrates in figure16b the first plurality of signal pads 310b (therefore 210b) are arranged in first and second directions respectively parallel to a first edge of the interposer substrate 216 and a second edge of the interposer substrate perpendicular to the first edge.  Chen discloses in col. 4, lines 45-49, adjacent signal pads 103 of the first plurality of signal pads in each of the first direction and second direction are separated from each other by no more than 150µm (150µm is 150,000 nm, critical dimensions less than 65 nm).


Allowable Subject Matter
Claims 7-9, 15 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2012/0298410 to Lu et al. illustrates the claimed invention except at least a second semiconductor chip.
US Patent No. 9,607,967 to Shih illustrates the claimed invention except at least the dummy pad in an interposer.  A dummy pads are in the package substrate.


Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738